DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 13, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Depaz et al. (AU 2007317347).
Regarding claim 1, Depaz et al. teaches alphavirus replicon particle (ARP) formulations.   See Title.  Depaz et al. teaches that “cytokines and immunomodulatory factors can be expressed in ARPs.”  Para. [0049].  Depaz et al. also teaches that “a protein functioning as an immunological adjuvant (for example, interleukin-12) can be encoded by alphavirus replicon particles” (current claims 2-4).  Depaz et al. also teaches “suitable attenuating mutation may be selected from the group consisting of codons at nsp1 amino acid 538.”  Para. [0056]. 
	Regarding claims 13, 19 and 20, Depaz et al. teaches “[t]he vaccine or other immunogenic composition may be given in a single dose or multiple dose schedule.”  Para. [0064]; see also para. [0041]. 


Claim(s) 1, 9, 11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beard et al. (WO 2014/170493).
	Regarding claim 1, Beard et al. teaches an “alphavirus replicon is designed to express a heterologous nucleic acid, e.g., a gene of interest (GOI), also referred to herein as a heterologous RNA or heterologous sequence . . . [which] include, for example  . .  cytokines.”  Para. [0024].
	Regarding claim 9, Beard et al. teaches “alphavirus vectors comprising a 5’ UTR, sequences encoding non-structural genes nsp 1, nsp2, nsp3, and nsp4, and a sequence that is operably linked to an expression control sequence and encoding a heterologous protein.”  Abstract.  Beard et al. further teaches “[t]he genome has a cap at the 5’terminus and poly(A)-tail at the 3’terminus.”  Para. [0003].   
	Regarding claim 11, Beard et al. teach VEEV. 
	Regarding claim 13, Beard et al. teaches suitable delivery systems.  See para. [0057]. 

Claim Objections
Claims 5-8, 10, 12 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/Primary Examiner, Art Unit 1618